Citation Nr: 1751284	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of scars on the nose.

2.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for residuals of a head injury.  

3.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder with alcoholism, to include as secondary to residuals of a head injury.

4.  Entitlement to service connection for residuals of a head injury.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder with alcoholism, to include as secondary to residuals of a head injury.

6.  Entitlement to service connection for seizures as secondary to residuals of a head injury.


REPRESENTATION

Veteran represented by: Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD and bipolar disorder pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for residuals of a head injury, entitlement to service connection an acquired psychiatric disorder, to include PTSD and bipolar disorder with alcoholism, and entitlement to service connection for seizures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's nose scars are not manifested by burn scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips) or; with two or three characteristics of disfigurement.

2.  Evidence received since the August 2007 residuals of a head trauma rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the August 2007 PTSD rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for residuals of scars on the nose have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6502, 4.118, DC 7800 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. 
§ 5108, (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

A.  General Legal Criteria

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

D.  New and Material Evidence 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3) (West 2014); 38 C.F.R. 
§ 20.1103 (2016).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016). 

New evidence means evidence not previously submitted to agency decision makers that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a) (2016).  Materiality has two components: first, that the new evidence pertains to the reason for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence to be considered in the attempted reopening of a claim is that which has been submitted to VA since the last prior final RO or Board decision which denied the claim on any basis, not only since the last prior final RO or Board decision that denied the claim on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

III.  Residual of Scars on Nose

The Veteran is currently rated as 10 percent disabled under DC 6502 and 7800.  

Ten percent is the highest available rating under DC 6502.  This is the highest available rating under this DC and therefore, a higher rating is unavailable under this DC.  

The Veteran is also rated under DC 7800.  Under DC 7800, a 10 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with one characteristic of disfigurement.  The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 squared cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1).

In order to qualify for the next higher, 30 percent rating under DC 7800, the Veteran would have to show burn scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips) or; with two or three characteristics of disfigurement.  The Veteran's medical records and lay statements are free from any mention of any visible or palpable tissue loss, gross distortion, or asymmetry.  Additionally, the Veteran's scars do not qualify as disfigurements as they measure 2 x .3 cm and .3 x .3 cm.  Therefore, the Veteran does not qualify for a higher rating under DC 7800.

The Board has considered other applicable diagnostic codes but finds that they are not appropriate to rate the Veteran's disability.  While DC 6504 pertains to scars on the nose or loss of part of the nose, in order to qualify for the next higher, 30 percent rating, the Veteran would have to have loss of part of his nose exposing both nasal passages.  The Veteran's medical records are free from diagnosis of any sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, or any type of rhinitis.  38 C.F.R. § 4.97, DCs 5510 - 6524.  The Veteran does not say he has, and the medical evidence does not show the Veteran to have, burn scars due to other causes not on his head, face, or neck, unstable or painful scars.  38 C.F.R. § 4.118, DCs 7801 - 7804.  The February 2007 examiner noted that the Veteran's scars were not painful or tender.  The examiner noted the scars were stable with no underlying soft tissue damage and that the scars were superficial.  Therefore, no other diagnostic codes are appropriate for the Veteran's scars on his nose.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

IV.  New and material evidence for service connection of residuals of a head trauma.  

In September 1992, the Board denied entitlement to service connection for residuals of a head injury because while the Veteran did note a head injury at the time of separation, no residuals of a head injury had been demonstrated subsequent to service.  The Veteran did not appeal and the decision became final in September 1993.  38 U.S.C.A. § 7105 (West 2014).  In September 2000, the Veteran filed a claim to reopen his service connection claim for residuals of a head injury.  In August 2007, the RO denied reopening of this claim because no new and material evidence had been submitted. 

The evidence associated with the file prior to August 2007 included: private and VA medical records, service treatment records, and statements by the Veteran about his residuals of a head injury.

Since the final disallowance of the claim for service connection for residuals of a head injury, evidence that has become associated with the file includes: private and VA treatment records, and more statements from the Veteran.

Treatment records from October 2007 show that the Veteran suffered from blank spells or blackouts in his memory.  The Veteran also suffered from lost chunks of time.  These symptoms constitute new evidence because it was not of record at the time of the prior denial, and is neither redundant nor cumulative.  The evidence is material because it relates to the unestablished fact necessary to substantiate the claim that the Veteran has a current disability of residuals of a head injury and addresses the basis for the prior denial.  Therefore, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for residuals of a head injury.  The Veteran's claim for service connection for residuals of a head injury will be reopened.

V.  New and material evidence for service connection for PTSD.  

In June 2001, the Baltimore RO denied entitlement to service connection for PTSD because there was no evidence of a clear diagnosis of PTSD and no verified in-service stressor.  The Veteran did not appeal and the decision became final in June 2002.  38 U.S.C.A. § 7105 (West 2014).  In January 2007, the Veteran filed a claim to reopen his service connection claim for PTSD.  In August 2007, the RO denied reopening of this claim because no new and material evidence had been submitted. 

The evidence associated with the file prior to August 2007 included: private and VA medical records, service treatment records, and statements by the Veteran about his residuals of a head injury.

Since the final disallowance of the claim for service connection for residuals of a head injury, evidence that has become associated with the file includes: private and VA treatment records, and more statements from the Veteran.

Treatment records from November 2009 show that the Veteran was diagnosed with PTSD.  This diagnosis constitutes new evidence because it was not of record at the time of the prior denial, and is neither redundant nor cumulative.  The evidence is material because it relates to the unestablished fact necessary to substantiate the claim that the Veteran has a current disability of PTSD and addresses the basis for the prior denial.  Therefore, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for PTSD.  The Veteran's claim for service connection for PTSD will be reopened.  Additionally, as noted above the Veteran also submitted a claim for bipolar disorder.  As noted earlier, the claim is now changed to include both PTSD and bipolar as an acquired psychiatric disorder. 


ORDER

Entitlement to an increased rating for residuals of scars on the nose, currently rated as 10 percent disabling is denied.

New and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for residuals of a head injury.

New and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for PTSD, to include secondary to residuals of a head injury.



REMAND

Although the Board regrets the delay, a remand of the Veteran's claim for service connection for residuals of a head injury, an acquired psychiatric disorder to include PTSD and bipolar disorder with alcoholism, and seizures is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Specifically, a remand is necessary to obtain relevant medical records and an adequate medical opinion.

In April 2010, the Veteran's representative submitted a letter regarding the Veteran's PTSD.  The Veteran's representative stated that VA had not conducted investigation into the Veteran's claimed in-service stressor that he was beaten during the course of his duties with the 258th Military Police Company while stationed in Fort Polk, Louisiana.

The Board finds that the Veteran should be provided a VA examination to determine which of the Veteran's symptoms, if any, are attributable to his residuals of a head injury, whether the Veteran has a current diagnosis of a head injury, and if so, whether that residuals of a head injury were incurred in or caused by active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The service connection claim for the Veteran's bipolar disorder, to include alcoholism, and seizures are based on the Veteran's assertion that these disorders are related to his non-service connected residuals of a head injury.  As the residuals of a head injury claim is being remanded for a VA medical opinion regarding its etiology, this development could affect the outcome of the service connection claim for the Veteran's bipolar disorder, to include alcoholism, and seizures.  For this reason, the Board finds that the bipolar disorder, to include alcoholism and seizures claims are inextricably intertwined with the pending residuals of a head injury claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claims are being remanded to the RO for further adjudication based on the remanded issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all outstanding medical records from the Veteran and associate them with the claims file.  

2.  Invite the Veteran to submit additional statements regarding details of the PTSD in-service stressors and resend the Veteran a VA Form 21-0781 with instructions on how to fill it out and return it

3.  Complete any development necessary based on the Veteran's responses to #2, including contacting the Joint Service Records Research Center (JSRRC) or the appropriate records custodian for information to corroborate the Veteran's reported stressors.  

If it is not possible to corroborate the Veteran's stressors, the AOJ should enter a formal finding on a lack of information required to verify the stressors and outlining all efforts to corroborate the stressors.

4.  If the Veteran's stressor is corroborated, schedule the Veteran for VA examination.  The examiner should offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a psychosis manifested within one year of separation from service.

5.  The Veteran should be afforded a VA examination to determine whether the Veteran has a current diagnosis of residuals of a head injury.  The claims file should be made available to the examiner for review before the examination.  

If the examiner determines that the Veteran does have a current diagnosis of residuals of a head injury, the examiner should opine as to:

(a) Whether it is at least as likely as not that the Veteran's residuals of a head injury was incurred in or caused by his active service.  

(b) Whether it is at least as likely as not that the Veteran's bipolar disorder, to include alcoholism, is proximately due to or aggravated by his service-connected disabilities.

(c)  Whether it is at least as likely as not that the Veteran's seizures are proximately due to or aggravated by his service-connected disabilities.

If the examiner determines the Veteran does not have a current diagnosis of residuals of a head injury, the examiner should state the negative finding.

The examiner should provide a complete rationale for any opinion provided.

6.  Readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


